

114 S256 IS: Homeless Children and Youth Act of 2015
U.S. Senate
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 256IN THE SENATE OF THE UNITED STATESJanuary 27, 2015Mrs. Feinstein (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the definition of homeless person under the McKinney-Vento Homeless Assistance Act to include certain homeless children and youth,
 and for other purposes.1.Short titleThis Act may be cited as the Homeless Children and Youth Act of 2015.2.Amendments to the McKinney-Vento Homeless Assistance ActThe McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) is amended—(1)in section 103—(A)in subsection (a)—(i)in paragraph (5)(A)—(I)by striking are sharing and all that follows through charitable organizations,;(II)by striking 14 days each place that term appears and inserting 30 days;(III)in clause (i), by inserting or after the semicolon;(IV)by striking clause (ii); and(V)by redesignating clause (iii) as clause (ii); and(ii)by amending paragraph (6) to read as follows:(6)unaccompanied youth and homeless families with children and youth defined as homeless under other Federal statutes who—(A)are certified as homeless by the director or designee of a director of a program funded under any other Federal statute; or(B)have been certified by a director or designee of a director of a program funded under this Act or a director or designee of a director of a public housing agency as lacking a fixed, regular, and adequate nighttime residence, which shall include—(i)temporarily sharing the housing of another person due to loss of housing, economic hardship, or other similar reason; or(ii)living in a room in a motel or hotel.; and(B)by adding at the end the following:(f)Other definitionsIn this section—(1)the term other Federal statute has the meaning given that term in section 401; and(2)the term public housing agency means an agency described in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)).;(2)in section 401—(A)in paragraph (1)(C)—(i)by striking clause (iv); and(ii)by redesignating clauses (v), (vi), and (vii) as clauses (iv), (v), and (vi);(B)in paragraph (7)—(i)by striking Federal statute other than this subtitle and inserting other Federal statute; and(ii)by inserting of before this Act;(C)by redesignating paragraphs (14) through (33) as paragraphs (15) through (34), respectively; and(D)by inserting after paragraph (13) the following:(14)Other Federal statuteThe term other Federal statute includes—(A)the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);(B)the Head Start Act (42 U.S.C. 9831 et seq.);(C)subtitle N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.);(D)section 330(h) of the Public Health Service Act (42 U.S.C. 254b(h));(E)section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(F)the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); and(G)subtitle B of title VII of this Act.;(3)by inserting after section 408 the following:409.Availability of HMIS report(a)In generalThe information provided to the Secretary under section 402(f)(3) shall be made publically available on the Internet website of the Department of Housing and Urban Development in aggregate, non-personally identifying reports.(b)Required dataEach report made publically available under subsection (a) shall be updated on at least an annual basis and shall include—(1)a cumulative count of the number of individuals and families experiencing homelessness;(2)a cumulative assessment of the patterns of assistance provided under subtitles B and C for the each geographic area involved; and(3)a count of the number of individuals and families experiencing homelessness that are documented through the HMIS by each collaborative applicant.;(4)in section 422—(A)in subsection (a)—(i)by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(ii)by adding at the end the following:(2)RestrictionIn awarding grants under paragraph (1), the Secretary may not consider or prioritize the specific homeless populations intended to be served by the applicant if the applicant demonstrates that the project—(A)would meet the priorities identified in the plan submitted under section 427(b)(1)(B); and(B)is cost-effective in meeting the overall goals and objectives identified in that plan.; and(B)by striking subsection (j);(5)in section 424(d), by striking paragraph (5);(6)in section 427(b)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (vi), by adding and at the end;(II)in clause (vii), by striking and at the end; and(III)by striking clause (viii);(ii)in subparagraph (B)—(I)in clause (iii), by adding and at the end;(II)in clause (iv)(VI), by striking and at the end; and(III)by striking clause (v);(iii)in subparagraph (E), by adding and at the end;(iv)by striking subparagraph (F); and(v)by redesignating subparagraph (G) as subparagraph (F); and(B)by striking paragraph (3); and(7)by amending section 433 to read as follows:433.Reports to Congress(a)In generalThe Secretary shall submit to Congress an annual report, which shall—(1)summarize the activities carried out under this subtitle and set forth the findings, conclusions, and recommendations of the Secretary as a result of the activities; and(2)include, for the year preceding the date on which the report is submitted—(A)data required to be made publically available in the report under section 409; and(B)data on programs funded under any other Federal statute, as such term is defined in section 401.(b)TimingA report under subsection (a) shall be submitted not later than 4 months after the end of each fiscal year..